Citation Nr: 1028442	
Decision Date: 07/29/10    Archive Date: 08/10/10	

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  He 
served in Vietnam from December 1965 to April 1966.  

This case was most recently before the Board of Veterans' Appeals 
(Board) in August 2008 at which time it was remanded for further 
development. 

The Board notes that in the recent case of Clemons v. Peake, 
23 Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim for service connection 
may include any disability that may reasonably be encompassed by 
several factors, including the claimant's description of the 
claim, the symptoms the claimant describes, information the 
claimant submits or the Secretary of the VA obtains in support of 
the claim.  Clemons, 23 Vet. App at 5.  Applied to the instant 
case, the record shows that the Veteran was seen on more than one 
occasion in service for psychiatric treatment and evaluation and 
the record confirms the current diagnoses of psychiatric 
disorders other than PTSD.  Accordingly, this issue is 
encompassed in the appeal and should be adjudicated.  

The appeal is remanded to the RO by way of the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

A review of the service treatment records reveals the Veteran was 
seen on several different occasions in service for psychiatric 
treatment and evaluation.  Symptoms included anxiety, hostility, 
and situational stresses that heightened his feelings of 
frustration.  Following one such evaluation session in 
April 1966, it was indicated his general clinical picture "is 
that of a personality disorder: Emotional instability."  

The post service medical evidence includes varying psychiatric 
diagnoses, including PTSD, situational phobia, anxiety disorder, 
impulse control disorder, and a major depressive disorder.  

VA has attempted to assist the Veteran in corroborating claimed 
stressful incidents during his active service.  A request was 
made of the U.S. Army Crime Records Center at Fort Belvoir, 
Virginia, for information regarding an incident the Veteran 
reported as having happened in November or December 1967 (the 
record shows the Veteran was discharged from service in 
June 1967) while he was assigned to the 249th General Hospital in 
Japan.  The Veteran recalls that he was a driver taking several 
patients to a replacement depot when he accidently hit and killed 
a female Japanese civilian.  He states both the Japanese police 
and the U.S. Army Military Police were involved and he claims 
that two weeks after the incident he went to Japanese court where 
the charges were dropped.  However, the communication from the 
Crime Records Center reflects the following: "records requested 
are outside of the Army Crime Records 40-year retention period."  
While the date reported is a time several months following the 
Veteran's discharge from active service, his discharge from 
service was in June 1967, and that is a time more than 40 years 
ago.  

The Veteran has also referred to recollections of another 
incident when he was serving with the 116th Transportation 
Company in Vietnam on one occasion around January and 
February 1966 when the unit came under attack while he was on 
guard duty.  He recalled there were no deaths in his unit, but 
when they went out for a body count the next morning, they found 
three to four Vietnamese "KP workers dead among the enemy 
casualties."  However, information obtained by the Records 
Management and Declassification Agency, Department of the Army, 
Room 102, Casey Building, 7701 Telegraph Road, Alexandria, VA 
22315-3802 reflects that a review of the Operational 
Report\Lessons Learned submitted with the 394th Transportation 
Battalion included information with regard to the 116th 
Transportation Company based at Qui Nhon from December 1965 to 
May 1966.  During that time, there was no report of the Veteran's 
unit being attacked.  Also reviewed was the unit history 
submitted by the 116th for the period between January 1966 and 
January 1967.  That history did not refer to any attacks on the 
116th during the time period indicated.  

In other communications of record, the Veteran has referred to 
having been in a small tunnel with Viet Cong for several days and 
also claims he spent time as a sniper.  There is no corroboration 
of his having spent time in service working as a sniper or being 
in a small tunnel.  The record reflects that there are 
inconsistencies in the Veteran's history with regard to his 
experiences in Vietnam.  Accordingly, the Veteran is being 
afforded one last opportunity to be as specific as possible with 
regard to his reported service stressors.  

In view of the foregoing, the case is REMANDED for the following 
actions;  

1.  The Veteran should be requested to 
provide as much additional information as 
possible with regard to his claimed service 
stressors, to include the full names of any 
people involved, the exact date or dates of 
any incident, the exact location at which 
any incident occurred, and the specific 
military unit or units involved.  He is 
informed that this information is important 
to obtain supportive evidence of his 
stressful events and that failure to 
provide as complete a response as possible 
will result in a denial of his claim for 
service connection for PTSD.  

2.  If any additional information is 
obtained that differs from that previously 
provided, a statement summarizing the 
allegations of service stressors, a copy of 
the Veteran's DD 214 and all associated 
documents, must be forwarded to the Records 
Management and Declassification Agency, 
Department of the Army, Room 102, Casey 
Building, 7701 Telegraph Road, Alexandria, 
VA  22315-3802.  The Department of the Army 
must be requested to provide any 
information that might corroborate the 
Veteran's alleged stressor or stressors.  
Any information obtained must be associated 
with the claims file.  If the search 
efforts results in negative results, 
documentation to that effect must be placed 
in the claims file.  

3.  The Veteran should then be scheduled 
for a comprehensive VA psychiatric 
examination to be conducted by an 
appropriate examiner to determine the 
diagnoses and etiology of any psychiatric 
disorder that may be present.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The RO must specify to the 
examiner the stressor or stressors that it 
has determined are established by the 
record, and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examiner's report should 
reflect review of pertinent material in the 
claims folder.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the Veteran's 
psychiatric status.  If a diagnosis of PTSD 
is deemed appropriate, the examiner should 
opine as to whether there is a link between 
current symptomatology and any of the 
reported in-service stressors established 
by the record and found sufficient to 
produce PTSD by the examiner.  If a 
psychiatric disability other than PTSD is 
diagnosed, the examiner must provide an 
opinion as to whether it is causally 
related to the Veteran's military service.  
If any part of this inquiry cannot be 
answered without resort to speculation, the 
examiner must explain why it would be 
speculative.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to corroborate in the 
development of his claim.  He is to be told 
that the consequence of failure to report 
for any VA examination or to provide more 
specific information with regard to his 
claimed stressful incidents in service may 
result in denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

5.  After the above has been completed to 
the extent possible, VA must adjudicate the 
claim for service connection for a chronic 
acquired psychiatric disability, to include 
PTSD, taking into consideration any and all 
evidence that has been added to the record 
since his previous adjudicative action.  If 
the benefit sought on appeal is not 
allowed, the Veteran must be provided a 
Supplemental Statement of the Case.  He and 
his representative should then be given an 
appropriate time frame in which to respond.  
Then, the case should be returned to the 
Board for appellate review.  

By this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



